McGuire and DeGrasse, JJ.,
dissent in a memorandum by DeGrasse, J., as follows: I respectfully dissent because the evidence at trial was legally insufficient to establish that defendant Board of Education assumed a special duty to plaintiff. On March 25, 1999, plaintiff, a teacher, was injured while trying to prevent one of her students from striking another. This problem student, 10 years old at the time of the incident, was first assigned to plaintiffs special education classroom in September 1998. In the ensuing months, his behavior became progressively disruptive, marked by aggression toward his classmates. Out of concern for safety, plaintiff approached her supervisors about having him placed in a learning environment more suitable for his behavior pattern. As plaintiff knew, because this was a special education pupil, such a change could only be effected by way of an administrative process known as a type 3 referral. Plaintiff, who had worked on two previous type 3 referrals, also knew that the process began with a written recommendation to the Board’s Committee on Special Education. Accordingly, starting in January 1999, on her supervisors’ instructions, plaintiff kept anecdotal notes for the purpose of documenting the request. The recommendation, supported by plaintiffs notes, was signed by plaintiff and her supervisor on February 12, 1999. Plaintiff testified that she knew it could take up to 60 days to complete a type 3 referral. She also testified that it was never promised the recommendation would be processed on any specific date. Nor did she assume the referral would be done immediately. Plaintiff testified as follows with respect to her *376superiors’ response to her inquiries about the status of the recommendation: “I was asked to hang in there because something was being done, but I didn’t know exactly what that—something was being done to have [him] placed or removed, but I did not know exactly what.” No other representation was proffered as a basis for the claim of a special duty on part of the Board.
“It is well settled that absent a special duty to an injured teacher, liability may not be imposed upon a governmental entity for its breach of a duty owed generally to persons in the school system and members of the public” (Feder v Board of Educ. of City of N.Y., 147 AD2d 526, 526 [1989], lv denied 74 NY2d 610 [1989]). As the Court of Appeals noted in Cuffy v City of New York (69 NY2d 255, 261 [1987]), “the injured party’s reliance is as critical in establishing the existence of a ‘special relationship’ as is the municipality’s voluntary affirmative undertaking of a duty to act. That element provides the essential causative link between the ‘special duty’ assumed by the municipality and the alleged injury. Indeed, at the heart of most of these ‘special duty’ cases is the unfairness that the courts have perceived in precluding recovery when a municipality’s voluntary undertaking has lulled the injured party into a false sense of security and has thereby induced him either to relax his own vigilance or to forego other available avenues of protection.”
Measured against this standard, plaintiffs proof was legally insufficient to establish reliance. The vague statement that something was being done could not have lulled plaintiff into a false sense of security, particularly because she was acutely aware of this student’s presence in the classroom and his disruptive propensity right up to the time of the subject incident. Further, as noted above, plaintiff knew from experience that it could take up to 60 days to process a type 3 referral. The incident occurred 41 days after plaintiff initiated the process by signing the recommendation form. Accordingly, I would reverse and grant the Board’s motion for judgment dismissing the complaint pursuant to CPLR 4401.